Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-4 are objected to because of the following informalities:  
As to claims 3-4, which recites “regardless of the gate driving signal”. Based on the specification, examiner recommends amending claim language to “regardless of the state of the gate driving signal”

Appropriate correction required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (b), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 3-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


As to claims 3-4, which recites “the other battery module” which is unclear. “the other battery module has not been identified/claimed. Examiner will interpret as “the battery module.
Correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Examiner notes
The charts below compares claims in the instant application (16/654998) that are not patentably distinct from the claims in the conflicting applications.
There are multiple statement of rejections in this DP rejection wherein the first statement follows this paragraph. The analysis for the first DP rejection, the remaining DP rejections, and their corresponding analysis follows the comparison chart below.

Claims 1-7  are rejected on the ground of provisional nonstatutory obviousness double patenting as being unpatentable over claims 1-3 of U.S. PGPUB 20200136405 (App# 16665042) Snyder (US 20150115736) in view of Beaston (US 20170126032) in view of Lee (US 20160233709).

Although the claims are not identical, they are not patentably distinct from each other.
App# 16654998 (current app)				App# 16665042	 
1. A power supply device including a plurality of battery modules having secondary batteries, the battery modules being connected to one another in series according to a gate driving signal from a controller, the power supply device delaying the gate driving signal in a gate driving signal processing circuit included in each of the battery modules, and thereafter, transmitting the gate driving signal from an upstream to a downstream of the series connection, the power supply device controlling the battery modules by superimposing a control signal for the battery module on the gate driving signal. 
2. The power supply device according to claim 1, wherein the gate driving signal processing circuit removes the control signal from the gate driving signal on which the control signal is superimposed so as to generate a waveform-shaped gate driving signal with a shaped waveform, and controls the battery module concerned by using the control signal and the waveform-shaped gate driving signal, and transmits the gate driving signal on which the control signal is superimposed to the battery module located downstream. 
3. The power supply device according to claim 1, wherein: the battery module includes a disconnecting unit that forcibly disconnects the other battery module from the series connection regardless of the gate driving signal; and the control signal is a signal for forcibly disconnecting the battery module from the series connection by the disconnecting unit. 
4. The power supply device according to claim 1, wherein: the battery module includes a connecting unit that forcibly connects the other battery module to the series connection regardless of the gate driving signal; and the control signal is a signal for forcibly connecting the battery module to the series connection by the connecting unit. 
5. A power supply device including a plurality of battery modules having secondary batteries, the battery modules being connected to one another in series according to a gate driving signal from a controller, the power supply device delaying the gate driving signal in a gate driving signal processing circuit included in each of the battery modules, and thereafter, transmitting the gate driving signal from an upstream to a downstream of the series connection, and returning the gate driving signal from the battery modules located on a downstream to the controller, the power supply device transmitting a state of the battery module to the controller by superimposing a state signal indicating the state of the battery module on the gate driving signal. 
6. The power supply device according to claim 5, wherein the gate driving signal processing circuit removes the state signal from the gate driving signal on which the state signal is superimposed so as to generate a waveform-shaped gate driving signal with a shaped waveform, controls the battery module concerned by using the waveform-shaped gate driving signal, and transmits the gate driving signal on which the state signal is superimposed to the battery module located downstream. 
7. The power supply device according to claim 5, wherein the state signal includes information regarding at least one of a voltage, a temperature, and SOC of the battery module.


2. The power supply device according to claim 1, wherein it is determined that the delay circuit fails when the time difference is outside of a supposed time difference range. 
3. The power supply device according to claim 1, comprising a switch for each delay circuit, the switch capable of selecting connection or diversion of the delay circuit, wherein a delay circuit that fails is identified based on relation between the time difference and a connection state between the delay circuits with the switches.



As to claim 1 ‘042 does not claim the power supply device controlling the battery modules by superimposing a control signal for the battery module on the gate driving signal. 
Snyder teaches the power supply device controlling the battery modules by superimposing a control signal for the battery module on the gate driving signal (Command from the PWM controller 450 that instructs the battery module to bypass or 
It would have been obvious to a person of ordinary skill in the art to modify the power supply device of ‘042 to control the battery modules by superimposing a control signal for the battery module on the gate driving signal, in order to individually control activating or bypassing each battery module to produce the desired discharge voltage ([0068]-[0069 of Snyder).
As to claim 2 ‘042 does not claim wherein the gate driving signal processing circuit removes the control signal from the gate driving signal on which the control signal is superimposed so as to generate a waveform-shaped gate driving signal with a shaped waveform, and controls the battery module concerned by using the control signal and the waveform-shaped gate driving signal, and transmits the gate driving signal on which the control signal is superimposed to the battery module located downstream.
Snyder in view of Beaston teaches wherein the gate driving signal processing circuit removes the control signal from the gate driving signal on which the control signal is superimposed so as to generate a waveform-shaped gate driving signal with a shaped waveform ([0069] of Snyder where module 10 switches from bypass state to active state (i.e. removes the bypass control signal), and controls the battery module concerned by using the control signal and the waveform-shaped gate driving signal ([0069] 10 switches from bypass state to active state and operates in the active state during the second period), and transmits the gate driving signal on which the control signal is superimposed to the battery module located downstream (Although Beaston teaches transmitting the instruction upstream and not downstream, it would be obvious to try to one of ordinary skill in the art to modify Beastons controller such that it communicates from the top down (thus transmitting the instruction downstream instead of upstream).
It would have been obvious to a person of ordinary skill in the art to modify the power supply device of ‘042 to wherein the gate driving signal processing circuit removes the control signal from the gate driving signal on which the control signal is superimposed so as to generate a waveform-shaped gate driving signal with a shaped waveform, and controls the battery module concerned by using the control signal and the waveform-shaped gate driving signal, and transmits the gate driving signal on which the control signal is superimposed to the battery module located downstream, in order to individually control activating or bypassing each battery module to produce the desired discharge voltage ([0068]-[0069 of Snyder) .
As to claim 3 ‘042 does not claim wherein: the battery module includes a disconnecting unit that forcibly disconnects the other battery module from the series connection regardless of the gate driving signal; and the control signal is a signal for forcibly disconnecting the battery module from the series connection by the disconnecting unit.
Snyder teaches wherein: the battery module includes a disconnecting unit (Fig. 5 Solid state driver 431 of Snyder) that forcibly disconnects the other battery module (interpreted as “the battery module” ) from the series connection regardless of the gate driving signal ([0032] selectively activating the low side solid state switch ; and the control signal is a signal for forcibly disconnecting the battery module from the series connection by the disconnecting unit (Command from the PWM controller 450 that instructs the battery module to bypass identified as the “control signal”( [0084] lines 7-10,[0087] lines 1-5). One of ordinary skill in the art can see from Fig. 2-3 and [0048] that the “bypass state” of the battery module is performed by the Solid state driver 431)
It would have been obvious to a person of ordinary skill in the art to modify the power supply device of ‘042 to wherein: the battery module includes a disconnecting unit that forcibly disconnects the other battery module from the series connection regardless of the gate driving signal; and the control signal is a signal for forcibly disconnecting the battery module from the series connection by the disconnecting unit, in order to individually control activating or bypassing each battery module to produce the desired discharge voltage ([0068]-[0069 of Snyder) .
As to claim 4 ‘042 does not claim wherein: the battery module includes a connecting unit that forcibly connects the other battery module to the series connection regardless of the gate driving signal; and the control signal is a signal for forcibly connecting the battery module to the series connection by the connecting unit.
Snyder teaches wherein: the battery module includes a connecting unit that forcibly connects the other battery module to the series connection (Fig. 5 Solid regardless of the gate driving signal ([0084] Alternatively, other control signals from other sources may also be provided to indicate and trigger the activation 510. One of ordinary skill in the art can see from Fig. 2-3 and [0048] that the “activated state” of the battery module is performed by the Solid state driver 431); and the control signal is a signal for forcibly connecting the battery module to the series connection by the connecting unit (Command from the PWM controller 450 that instructs the battery module to activate identified as the “control signal”( [0084] lines 7-10,[0087] lines 1-5). [0048] The solid state driver is therefore able to drive both switches between their respective on and off positions).
It would have been obvious to a person of ordinary skill in the art to modify the power supply device of ‘042 to wherein: the battery module includes a connecting unit that forcibly connects the other battery module to the series connection regardless of the gate driving signal; and the control signal is a signal for forcibly connecting the battery module to the series connection by the connecting unit, in order to individually control activating or bypassing each battery module to produce the desired discharge voltage ([0068]-[0069 of Snyder) .
As to claim 5 ‘042 does not claim the power supply device transmitting a state of the battery module to the controller by superimposing a state signal indicating the state of the battery module on the gate driving signal.
Lee teaches transmitting a state of the battery module to the controller by superimposing a state signal indicating the state of the battery module on the gate driving signal (Fig. 4 [0091]-[0093] Each of the plurality of slaves generates a response 
It would have been obvious to a person of ordinary skill in the art to modify the power supply device of ‘042 to return the gate driving signal from the battery modules located on a downstream to the controller and transmit a state of the battery module to the controller by superimposing a state signal indicating the state of the battery module on the gate driving signal, in order to communicate a response signal to the master control using the serial communication network.
As to claim 6 ‘042 does not claim wherein the gate driving signal processing circuit removes the state signal from the gate driving signal on which the state signal is superimposed so as to generate a waveform-shaped gate driving signal with a shaped waveform, controls the battery module concerned by using the waveform-shaped gate driving signal, and transmits the gate driving signal on which the state signal is superimposed to the battery module located downstream.
Lee teaches transmits the gate driving signal on which the state signal is superimposed to the battery module located downstream (Fig. 2, 4 and [0091]-[0093] of Lee. Each of the plurality of slaves generates a response signal by inserting its state information into a delivered test control signal transmitted by the master and delivers the generated response signal to the next slave ([0091]-[0092])).
 wherein the gate driving signal processing circuit removes the state signal from the gate driving signal on which the state signal is superimposed so as to generate a waveform-shaped gate driving signal with a shaped waveform, controls the battery module concerned by using the waveform-shaped gate driving signal.
Lee teaches wherein the gate driving signal processing circuit removes the state signal from the gate driving signal on which the state signal is superimposed so as to generate a waveform-shaped gate driving signal with a shaped waveform, controls the battery module concerned by using the waveform-shaped gate driving signal ([0076] and Fig. 6 master controller bypasses the error occurred third slave 300_3 through a control of a switching pair. Therefore one of ordinary skill in the art can see that the state information of slave 300 is not transmitted/ returned (thus removed) from the test control signal).
It would have been obvious to a person of ordinary skill in the art the power supply device of ‘042 to include wherein the gate driving signal processing circuit removes the state signal from the gate driving signal on which the state signal is superimposed so as to generate a waveform-shaped gate driving signal with a shaped waveform, controls the battery module concerned by using the waveform-shaped gate driving signal in order to bypass a battery module that has an error ([0076] of Lee) thereby continuing to receiving information from the remaining battery modules.
As to claim 7 ‘042 does not claim wherein the state signal includes information regarding at least one of a voltage, a temperature, and SOC of the battery module.
Beaston teaches wherein the state signal includes information regarding at least one of a voltage, a temperature, and SOC of the battery module ([0080] of Beaston. The one or more messages may include an instruction to remove and stop removing energy from a battery module, and to measure and report the voltage and temperature of the battery module (i.e. state information).
It would have been obvious to a person of ordinary skill in the art to modify the power supply device of ‘042 to wherein the state signal includes information regarding at least one of a voltage, a temperature, and SOC of the battery module, as taught by Beaston in order for the master controller to protect the battery from overcharging/over discharging.

Claims 1-7 are rejected on the ground of provisional nonstatutory obviousness double patenting as being unpatentable over claims 1-5 of U.S. PGPUB 20200136199 (App# 16656736) in view of Snyder (US 20150115736) in view of Beaston (US 20170126032) in view of Lee (US 20160233709).
As to claims 1-7, it is based on the remarks above for rejected claims 1-7 and is similarly rejected.

Claims 1-7 are rejected on the ground of provisional nonstatutory obviousness double patenting as being unpatentable over claims 1-6 of U.S. PGPUB 20200132780 (App# 16656772) in view of Snyder (US 20150115736) in view of Beaston (US 20170126032) in view of Lee (US 20160233709).

As to claims 1-7, it is based on the remarks above for rejected claims 1-7 and is similarly rejected.

    PNG
    media_image1.png
    298
    726
    media_image1.png
    Greyscale


Fig. 8 of instant application showing “gate drive signal” including a Control signal (i.e. bypass, connection commands) and state data. 

    PNG
    media_image2.png
    426
    729
    media_image2.png
    Greyscale


Fig. 1 of instant application showing “gate drive signal” transmitted downstream to each battery module. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 20150115736) in view of Beaston (US 20170126032).


    PNG
    media_image3.png
    838
    837
    media_image3.png
    Greyscale


Fig. 4 of Snyder

As to claim 1, Snyder discloses a power supply device (Fig. 4 and [0057 battery module system 400) including a plurality of battery modules having secondary batteries (Fig. 4 above modules 410-430), the battery modules being connected to one another in series (Fig. 4 above) according to a gate driving signal  from a controller (Based on Fig. 8 above, [0004] [0030], and [0068]-[0071] of the PGPUB, the examiner interprets “gate drive signal” as a communication signal that includes commands/instructions transmitted to the battery modules. Fig. 4 of Snyder communication signal from BMS/PWM controller 450 to battery modules with instructions to activate or bypass ([0048] [0068]-[0069] lines 1-11 [0084] lines 7-10,[0087] lines 1-5)), the power supply device controlling the battery modules by superimposing a control signal for the battery module on the gate driving signal (Based on Fig. 5-6,8 of the specification, Examiner interprets a control signal that is “superimposed” on the gate driving signal as communication signal from BMS/PWM controller 450 with instructions to activate or bypass the battery module. Command from the PWM controller 450 that instructs the battery module to bypass or activate identified as the “control signal” ([0068]-[0069] lines 1-11 [0084] lines 7-10,[0087] lines 1-5).
Although Snyder discloses a gate drive signal (communication signal from PWM), Snyder does not disclose the power supply device delaying the gate driving signal in a gate driving signal processing circuit included in each of the battery modules, and thereafter, transmitting the gate driving signal from an upstream to a downstream of the series connection.
Beaston teaches a main controller (Fig. 7A pack controller 710) communicating instructions upstream and receiving responses downstream to/from each battery module controller (BMC) using a daisy-chained communication network (Fig. 7A [0079]-[0080] Each communication wire 715, 725, 735, and 755 is a single wire, forming a 
Since instructions are transmitted through the communication wires in a serial operation ([0081) then the instructions are inherently delayed when passing through each BMC.
Although Beaston teaches transmitting the instruction upstream and not downstream, it would be obvious to try to one of ordinary skill in the art to modify Beastons controller such that it communicates from the top down (thus transmitting the instruction downstream instead of upstream).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the power supply device of Snyder to delay the gate driving signal in a gate driving signal processing circuit included in each of the battery modules, and thereafter, transmitting the gate driving signal from an upstream to a downstream of the series connection, as taught by Beaston in order to form a single wire communication network ([0074] of Beaston), thereby reducing the number of connections from the main controller to the individual battery modules.
As to claim 2, Snyder in view of Beaston teaches the power supply device according to claim 1, wherein the gate driving signal processing circuit removes the control signal from the gate driving signal on which the control signal is superimposed so as to generate a waveform-shaped gate driving signal with a shaped waveform (Examiner interprets “waveform-shaped gate driving signal” as communication signal from BMS/PWM controller 450 to battery modules with prior , and controls the battery module concerned by using the control signal and the waveform-shaped gate driving signal ([0069] 10 switches from bypass state to active state and operates in the active state during the second period), and transmits the gate driving signal on which the control signal is superimposed to the battery module located downstream (Although Beaston teaches transmitting the instruction upstream and not downstream, it would be obvious to try to one of ordinary skill in the art to modify Beastons controller such that it communicates from the top down (thus transmitting the instruction downstream instead of upstream).
As to claim 3, Snyder in view of Beaston teaches the power supply device according to claim 1, wherein: the battery module includes a disconnecting unit (Fig. 5 Solid state driver 431 of Snyder) that forcibly disconnects the other battery module (interpreted as “the battery module” ) from the series connection regardless of the gate driving signal ([0032] selectively activating the low side solid state switch and selectively deactivating the high side solid state switch (e.g bypassing the battery module [0053] [0085]) in response to a lacking or receiving of a PWM control signal (i.e. regardless of state of gate driving signal); and the control signal is a signal for forcibly disconnecting the battery module from the series connection by the disconnecting unit (Command from the PWM controller 450 that instructs the battery module to bypass identified as the “control signal”( [0084] lines 7-10,[0087] lines 1-5). One of ordinary skill in the art can see from Fig. 2-3 and [0048] that the “bypass state” of the battery module is performed by the Solid state driver 431)
As to claim 4, Snyder in view of Beaston teaches the power supply device according to claim 1, wherein: the battery module includes a connecting unit that forcibly connects the other battery module to the series connection (Fig. 5 Solid state driver 431 of Snyder) regardless of the gate driving signal ([0084] Alternatively, other control signals from other sources may also be provided to indicate and trigger the activation 510. One of ordinary skill in the art can see from Fig. 2-3 and [0048] that the “activated state” of the battery module is performed by the Solid state driver 431); and the control signal is a signal for forcibly connecting the battery module to the series connection by the connecting unit (Command from the PWM controller 450 that instructs the battery module to activate identified as the “control signal”( [0084] lines 7-10,[0087] lines 1-5). [0048] The solid state driver is therefore able to drive both switches between their respective on and off positions). 
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 20150115736) in view of Beaston (US 20170126032) in view of Lee (US 20160233709 A1).
As to claim 5, Snyder discloses a power supply device (Fig. 4 and [0057 battery module system 400) including a plurality of battery modules having secondary batteries (Fig. 4 above modules 410-430), the battery modules being connected to one another in series (Fig. 4 above) according to a gate driving signal  from a controller (Based on Fig. 8 above, [0004] [0030], and [0068]-[0071] of the PGPUB, the examiner interprets “gate drive signal” as a communication signal that includes commands/instructions and battery module state information. Fig. 4 of Snyder communication signal from BMS/PWM controller 450 to battery modules with , 
Although Snyder discloses a gate drive signal (communication signal from PWM), Snyder does not disclose the power supply device delaying the gate driving signal in a gate driving signal processing circuit included in each of the battery modules, and thereafter, transmitting the gate driving signal from an upstream to a downstream of the series connection.
Beaston teaches a main controller (Fig. 7A pack controller 710) communicating instructions upstream and receiving responses downstream from to each battery module controller (BMC) using a daisy-chained communication network (Fig. 7A [0079]-[0080] Each communication wire 715, 725, 735, and 755 is a single wire, forming a single-wire communication network that allows the BPC 710 to communicate with each of the BMCs 720-760, and vice versa. Messages and responses traverse through communication wires 725, 735, etc… [0081]). 
Since instructions are transmitted through the communication wires in a serial operation ([0081]…messages traverse through communication wires 725,735 to reach 740) then the instructions are inherently delayed when passing through each BMC.
Although Beaston teaches transmitting the instruction upstream and not downstream, it would be obvious to try to one of ordinary skill in the art to modify Beastons controller such that it communicates from the top down (thus transmitting the instruction downstream instead of upstream).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the power supply device of Snyder to delay the gate driving signal in .
Snyder in view of Beaston does not specifically disclose returning the gate driving signal from the battery modules located on a downstream to the controller nor the power supply device transmitting a state of the battery module to the controller by superimposing a state signal indicating the state of the battery module on the gate driving signal.
Lee teaches returning the gate driving signal from the battery modules  nor located on a downstream to the controller (Fig. 2,4 and [0045] showing a battery communication network with a “ring” configuration that represents a structure in which the master 200 and the plurality of slaves 300 are connected in series through a communication line. Fig. 4 each of the plurality of slaves generates a response signal by inserting its state information into a delivered test control signal transmitted by the master and delivers the generated response signal to the next slave. The first slave 300 generates a response signal by inserting state information of the first slave 300 into a test control signal. The second slave 300 generates a response signal by inserting state information of the second slave 300 into a response signal received from the first slave 300 as so on... All integrated response signals are delivered to the master controller ([0091]-[0092])).

It would have been obvious to a person of ordinary skill in the art to modify the power supply device of Snyder to return the gate driving signal from the battery modules located on a downstream to the controller and transmit a state of the battery module to the controller by superimposing a state signal indicating the state of the battery module on the gate driving signal, in order to reduce the length of the communication wire from the battery modules to the master controller ([0045] of Lee).
As to claim 6, Snyder in view of Beaston in view of Lee teaches the power supply device according to claim 5, and transmits the gate driving signal on which the state signal is superimposed to the battery module located downstream (Fig. 2, 4 and [0091]-[0093] of Lee. Each of the plurality of slaves generates a response signal by inserting its state information into a delivered test control signal transmitted by the master and delivers the generated response signal to the next slave ([0091]-[0092])).
 wherein the gate driving signal processing circuit removes the state signal from the gate driving signal on which the state signal is superimposed so as to generate a waveform-shaped gate driving signal with a shaped waveform, controls the battery module concerned by using the waveform-shaped gate driving signal.
Lee teaches wherein the gate driving signal processing circuit removes the state signal from the gate driving signal on which the state signal is superimposed so as to generate a waveform-shaped gate driving signal with a shaped waveform, controls the battery module concerned by using the waveform-shaped gate driving signal ([0076] and Fig. 6 master controller bypasses the error occurred third slave 300_3 through a control of a switching pair. Therefore one of ordinary skill in the art can see that the state information of slave 300 is not transmitted/ returned (thus removed) from the test control signal).
It would have been obvious to a person of ordinary skill in the art the power supply device of Snyder to include wherein the gate driving signal processing circuit removes the state signal from the gate driving signal on which the state signal is superimposed so as to generate a waveform-shaped gate driving signal with a shaped waveform, controls the battery module concerned by using the waveform-shaped gate driving signal in order to bypass a battery module that has an error ([0076] of Lee) thereby continuing to receiving information from the remaining battery modules.
As to claim 7, Snyder in view of Beaston in view of Lee teaches the power supply device according to claim 5, wherein the state signal includes information regarding at least one of a voltage, a temperature, and SOC of the battery module ([0080] of Beaston.. The one or more messages may include an instruction to remove and stop removing energy from a battery module, and to measure and report the voltage and temperature of the battery module (i.e. state information).

Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagasue et al (US 20180313902) is cited for transmitting a battery activation signal downstream and having several commands on a battery activation signal (Fig. 4 and [0053]).
Huot-Marchandet al (US 20210050734) is cited for having battery modules daisy-chained battery controllers and transmits information downstream/upstream. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	

/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859